Citation Nr: 1508131	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  Service connection for bronchial asthma was denied in a January 1971 rating decision which was not appealed and became final.

2.  The evidence received since the January 1971 rating decision is new, but not material, as it does not relate to unestablished facts necessary to substantiate the claim related to asthma and does not raise a possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains STRs and private treatment records.  

The VCAA does not require VA to obtain a medical examination or opinion in the context of a claim to reopen, unless the claim is reopened.  See 38 U.S.C.A. § 5103A(f).  Therefore, an examination is not necessary.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

III.  New and Material Evidence

The Veteran's claim of entitlement to service connection for bronchial asthma was denied by a January 1971 rating decision, which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  The Veteran did not file a notice of disagreement with the January 1971 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 1971 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the January 1971 rating decision, the evidence included the STRs, which show that in February 1968 the Veteran reported having asthma since he was 16 or 17 years old.  In May 1968 the Veteran reported having asthma since childhood, and the STRs indicate that he had had severe asthma attacks in August 1967 and February 1968.  In June 1968 the Veteran was hospitalized and diagnosed with bronchial asthma.  It was noted that he had a recurrent problem of shortness of breath and wheezing since childhood that prevented participation in strenuous exercise and competitive athletics.  For two weeks prior to hospitalization there had been an increase in the severity of the shortness of breath on exertion.  A medical review board, consisting of 3 Medical Corps officers, determined that the asthma was neither incurred in nor aggravated by active service, and the Veteran was found to be unfit for service due to asthma.  

The additional evidence added to the record since the January 1971 rating decision includes Kaiser Permanente treatment records from August 2006 to December 2008, which show a diagnosis of asthma without an opinion on etiology, its time of onset, or its course during service.  Thus, they are immaterial to this claim.  

For his part, the Veteran expressed his contentions, and his reading of the evidence to persuade VA to grant the claim, but he offers no new, additional facts.  The discussion in the January 1971 rating decision shows that the STRs were reviewed and considered, and the STRs show that the Veteran reported during service that he had asthma prior to service, and those examining him during service concluded it existed before service, and was not aggravated by service.  There is no new evidence of record indicating that the asthma did not exist prior to service, or that its expression in service was an increase in severity beyond its natural progression.  Accordingly, new and material evidence to reopen the claim of service connection for asthma has not been received.  The claim is therefore not reopened.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for asthma, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


